           Case 1:19-cr-00072-DAD-SKO Document 111 Filed 01/19/21 Page 1 of 1



 1   Kevin P. Rooney, #107554
     Of Counsel, HAMMERSCHMIDT LAW CORPORATION
 2   2445 Capitol Street, Suite 150
     Fresno, CA 93721
     Tel: (559) 233-5333
 3   Fax: (559) 233-4333
 4   Attorney for Defendant, OSCAR MARROT GARCIA
 5

 6                      IN THE UNITED STATES DISTRICT COURT FOR THE
 7                               EASTERN DISTRICT OF CALIFORNIA
 8
                                                     )
 9   UNITED STATES OF AMERICA,                       )    Case No.: 1:19 CR 72 NONE
                                                     )
10                  Plaintiff,                       )    ORDER DELAYING DEFENDANT’S
                                                     )    BUREAU OF PRISONS REPORT DATE
11          vs.                                      )    UNTIL MAY 12, 2021
                                                     )
12   OSCAR MARROT GARCIA,                            )
                                                     )
13                  Defendant.                       )
                                                     )
14                                                   )
                                                     )
15
        Mr. Oscar Marrot Garcia is hereby ORDERED to report for the service of his sentence at the
16
     institution designated by the Bureau of Prisons before 2:00 p.m. on May 12, 2021. If no such
17
     institution has been designated, he is to surrender to the United States Marshall for the Eastern
18
19   District of California before 2:00 p.m. on May 12, 2021.

20
        All conditions of PreTrial and Post-Conviction release previously imposed remain in full
21
     force and effect until Mr. Oscar Marrot Garcia reports to serve his sentence.
22

23

24   IT IS SO ORDERED.

25      Dated:     January 15, 2021
                                                          UNITED STATES DISTRICT JUDGE
26
27

28                                                    1
